Citation Nr: 0420402	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lower back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

The veteran served on active duty from August 1990 to 
December 1990, and again from March 1997 to December 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to 
service connection for degenerative disc disorder of the 
lower back.

In the veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted in August 2003, she requested a hearing 
before the Board.  A hearing was scheduled; however, in 
February 2004, she advised the Board that she would not be 
able to attend the hearing.  She submitted additional medical 
evidence and requested that it be considered with her claim.  
She did not, however, waive RO consideration of this 
evidence.  Likewise, the veteran's representative noted the 
submission of this evidence in the March 2004 written brief 
presentation on behalf of the appellant, but did not waive RO 
consideration of this evidence.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
several provisions of the VCAA implementing regulations as 
contrary to the actual VCAA.  In Disabled  American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Thus, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that all evidence of 
record is properly considered by the RO prior to the Board's 
final appellate consideration.  

Therefore, this matter is remanded for the following action:


1.  The RO should consider all evidence 
received since the issuance of the 
Statement of the Case, including the 
evidence received by the Board in 
February 2004.

2.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


